t c memo united_states tax_court e j harrison sons inc petitioner v commissioner of internal revenue respondent docket no filed date philip garrett panitz for petitioner jonathan h sloat for respondent supplemental memorandum opinion halpern judge this case is before us on remand from the u s court_of_appeals for the ninth circuit for reconsideration of a question of reasonable_compensation see 138_fedappx_994 9th cir affg part revg part and remanding tcmemo_2003_239 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the single question before us is how much of the salary paid_by petitioner to myra i harrison mrs harrison and deducted by petitioner on its federal_income_tax returns for its and taxable years the audit years was not reasonable in amount and therefore not deductible as an ordinary and necessary business_expense see sec_162 sec_1_162-7 income_tax regs petitioner a california corporation is in the business of waste pickup and disposal during the audit years mrs harrison was a member of petitioner’s board_of directors indeed its chairman an officer of petitioner president and petitioner’s principal_shareholder mrs harrison’s three sons myron james and ralph harrison were the remaining members of the board and the only other officers of petitioner for the audit years petitioner’s officers received and petitioner deducted compensation in the following amounts year mrs harrison myron james ralph dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number when this case was before us originally respondent argued that petitioner’s deductions for compensation paid to mrs harrison during the audit years should be reduced on account of the unreasonableness of her salary as follows year amount deducted allowed disallowed amount amount dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number petitioner argued that all amounts paid to her during the audit years were reasonable and therefore were deductible in full we concluded that petitioner may deduct the following amounts as compensation_for services performed by mrs harrison during the audit years year amount dollar_figure big_number big_number we were persuaded that during the audit years petitioner was a company run by mrs harrison’s sons her role in the operations of the company had always been secondary and her titles of president and chairman of the board were titular and not reflective of her status in the company we found that her role as an essentially compliant member of petitioner’s board_of directors justified her receipt of only a small fraction of the compensation paid to her during the audit years we considered apposite respondent’s analogy of mrs harrison’s activities on petitioner’s behalf to the duties performed by an outside board chair and we used that model to determine reasonable_compensation for her services the court_of_appeals affirmed our application of the five- factor test articulated in 716_f2d_1241 9th cir revg tcmemo_1980_282 to determine reasonable_compensation e j harrison sons inc v commissioner supra pincite although it reversed our finding of what was reasonable_compensation for mrs harrison id pincite it affirmed our determination that some portion of mrs harrison’s salary should be disallowed as unreasonable_compensation id pincite with respect to mrs harrison’s role in the company the court_of_appeals reversed our finding that mrs harrison’s role was secondary and equivalent to that of a typical outside board chair id pincite it found that her role was equal to or greater than the roles of other officers id it instructed us that the reasonableness of her compensation should have been evaluated based on her actual role as president of the corporation id it further instructed us at the very least mrs harrison’s reasonable_compensation should not have dropped below that of her sons during the audit years id the court_of_appeals remanded the case to us for a redetermination of reasonable_compensation in a manner consistent with its discussion discussion since the court_of_appeals affirmed our determination that a portion of mrs harrison’s salary should be disallowed as unreasonable and instructed us that it was not unreasonable for petitioner to have paid her at least as much as it paid her sons during the audit years we would not be amiss to find that she was reasonably compensated at some level between her actual compensation and the compensation paid her sons in its original brief petitioner states its position as follows it is e j harrison sons sic position that the services rendered by myra harrison including her guaranty of company notes merited the compensation she received and was reasonable under the independent investor analysis set forth in elliotts inc v commissioner of internal revenue supra in elliotts inc v commissioner supra pincite the united_states court_of_appeals for the ninth circuit identified the factors that identify what is reasonable_compensation under sec_162 among those factors is a comparison of the employee’s salary with those paid_by similar companies for similar services viz an external comparison id pincite on brief under the heading external comparison petitioner states the unique nature of the services provided by myra harrison makes an external comparison extremely difficult as the public face of a company dependent on public contracts myra harrison could not be replaced at any price following the remand of this case to us by the united_states court_of_appeals for the ninth circuit petitioner moved the court to hold an evidentiary hearing limited to the external comparison factor of the elliotts test so that the court could properly evaluate that factor respondent objected to the motion and we denied it in our order disposing of the motion we agreed with respondent that having eschewed such testimony at trial petitioner would not be prejudiced by being denied the opportunity to supplement the record with additional expert testimony addressed at external comparisons we added that granting the motion would undermine principles of judicial economy and the need for finality finally we stated that we were convinced by respondent that he would be prejudiced if forced to expend additional resources to rebut any additional testimony petitioner bears the burden_of_proof and we have little if anything in the way of guidance from petitioner to aid us in fixing a number for the reasonable amount of compensation paid to mrs harrison for the audit years in its supplemental brief on remand petitioner suggests that we adopt the perspective of a hypothetical independent investor to determine whether such an investor would be satisfied with his return on equity after the compensation in issue was paid see elliotts inc v commissioner supra pincite labelgraphics inc v commissioner tcmemo_1998_343 affd 221_f3d_1091 9th cir petitioner argues that its return on equity was a very solid during the audit years and that return is consistent with the average rate of return of comparably sized companies testified to by the irs’s expert accordingly it continues a n independent investor would have been very satisfied with the return on equity yielded by petitioner during the and fiscal years while all of that may be true it does not necessarily support petitioner’s conclusion that reasonable_compensation for mrs harrison for the audit years is as follows year amount dollar_figure big_number big_number certainly the corporation's rate of return on equity would be relevant to a hypothetical independent investor in assessing the reasonableness of compensation in a small_corporation where petitioner calculates returns on equity of and percent for petitioner’s and fiscal years respectively and a mean return on equity for those years of dollar_figure percent computed by reducing mrs harrison’s compensation_for petitioner’s fiscal_year to an amount that would make petitioner’s return on equity for that year percent and computed for a loss_year by reducing her compensation to dollar_figure an amount approximately equal to the amount_paid her son james excessive_compensation would noticeably decrease the rate of return elliotts inc v commissioner f 2d pincite it would aid in the investor’s assessment of whether the total compensation package paid_by the corporation to all of its employees is reasonable if like petitioner however the corporation has more than one employee its rate of return on equity tells us nothing precise about the reasonableness of the distribution of compensation among those employees moreover petitioner ignores the following caveat in elliotts to the application of the independent_investor_test a relevant inquiry is whether an inactive independent investor would be willing to compensate the employee as he was compensated the nature and quality of the services should be considered as well as the effect of those services on the return the investor is seeing on his investment id by agreeing that a portion of mrs harrison’s salary should be disallowed as unreasonable_compensation the court_of_appeals for the ninth circuit implicitly agrees with our finding that an independent investor in petitioner would object to the size of mrs harrison’s compensation e j harrison sons inc v commissioner tcmemo_2003_239 considering the rulings and instructions of the court_of_appeals we find that the amounts of reasonable_compensation paid to mrs harrison for the audit years are as follows year amount dollar_figure big_number big_number based on the foregoing conclusion decision will be entered under rule
